Citation Nr: 1339434	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1973 and again from August 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus.  

In August 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, his preexisting bilateral pes planus was worsened/aggravated as a result of active service.  


CONCLUSION OF LAW

Preexisting bilateral pes planus was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with respect to the issue of entitlement to service connection for bilateral pes planus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection 

The Veteran claims that service connection is warranted for bilateral pes planus.  He maintains that his bilateral pes planus that preexisted service, was aggravated by his active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

In cases of pre-existing disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

VA bears the burden to rebut the presumption of aggravation in service through a showing of clear and unmistakable evidence.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013).  

Additionally, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).  Thus, "a lasting worsening of the condition"- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At enlistment to service in September 1967, the Veteran underwent an enlistment examination.  Clinical evaluation of the feet was normal.  A Report of Medical History indicated "no" when asked had you ever had or have you now foot trouble?  He was found qualified for enlistment.  On January 1973 separation examination, clinical evaluation of the feet was normal.  

The Veteran reenlisted in service in 1976.  On enlistment examination of June 1976, clinical examination of the feet showed pes planus, not considered disqualifying.  A Report of Medical History indicated "no" when asked had you ever had or have you now foot trouble?  In September 1976, he was seen in the podiatry clinic, complaining of bilateral foot pain.  He stated that his feet hurt on forced marches.  X-rays of the feet showed a bilateral pes planus deformity.  The diagnostic impression was pes planus, moderate.  He was treated with arch cookies.  In August 1980, separation examination showed clinical evaluation of the feet was normal.  No pes planus was noted.  

After service, the Veteran was seen by R.D.C., MD in June 2006 complaining of pain in both feet.  He was noted to have been working on his feet.  He had pain for a couple of years, with pain found to be worse in the past 6 months.  Examination showed when he stood up, he had flexible flat feet, which was quite severe.  It was noted that he had used arch supports previously, which worsened the pain.  This orthopedic physician referred the Veteran to a foot subspecialist for an evaluation.  

In July 2006, L.N., MD, noted the Veteran had fallen arches, left worse than right, that had been bothering him for several years.  He underwent surgery of the left foot for left posterior tibial tendon dysfunction.  In December 2008, he was seen again for an evaluation.  At this time, his right foot was worse than the left.  He was found to have moderate to severe  bilateral pes planus deformity.  Dr. L.N. indicated that the Veteran was doing okay with his bilateral braces.  His arches were falling more.  His condition was described as progressive and degenerative in nature.  The examiner stated that the Veteran's foot condition was congenital pes planus that had degenerated over time with walking and standing.  

The Veteran underwent a VA examination in March 2009.  The examiner stated that in reviewing the claims file, it was noted that the Veteran came in to service with flat feet.  It was also noted that he had surgery on his left foot in the local community.  He had a Dwyer osteotomy to supinate his foot and try to create an arch.  By history, he was noted to wear bilateral metal upright braces with T straps.  He claimed 6/10 pain 24 hours per day, 7 days per week that went up to 8/10 if he did much walking.  The examiner stated that the Veteran had bilateral rigid congenital flat feet that he had upon service entrance.  He related that with congenital flat feet, it was difficult to tell who was going to have trouble with their flat feet and who was not.  With rigid flat feet, his feet were no different than if he had not been in service.  If his job had required standing or walking during the same time period, he would have the same feet as he had at the time of the examination.  In his opinion, the examiner stated that there was nothing service did to the Veteran's feet that a civilian standing job would not have done to his feet.  

In June 2009, a VA examiner did a chart review of the Veteran's flat foot condition.  This examiner stated that the Veteran came into service with flat feet and he did not see evidence of the Veteran complaining of his feet in service.  The examiner stated that it was possible that his feet were aggravated in service but he did not see concrete evidence pointing to that having happened in service.  He stated that he could only state that the Veteran came into service with flat feet as evidenced by his entrance examination and the Veteran's own statements that he had flat feet all his life.  The examiner stated that his opinion that the Veteran's foot condition was related to foot problems in service only in that he had flat feet when he came into service, but he did not see evidence of aggravation of this problem at the time he left service or while he was in service and therefore, would not particularly feel that the service time aggravated the Veteran's foot problem or was in any way responsible for it since he came into service with flat feet.  

In April 2010, a medical opinion was submitted on behalf of the Veteran's claim by Dr. L.N.  He stated that the Veteran was status post left calcaneal osteotomy and flexor-to-posterior tibial tendon transfer, 3 years earlier for arch reconstruction.  The Veteran was noted to have bilateral severe pes planus that had been undergoing double upright bracing on both sides.  He had severe arthritis in the knees and congenital pes planus deformity that had become progressively more severe and debilitating.  He related that the Veteran had flat feet when he was recruited into service and years of service worsened his condition.  Dr. L.N. wrote an addendum to the medical statement of April 2010.  He stated that after reviewing the Veteran's service medical records and current medical records, it was his opinion that the Veteran's pes planus (claimed as bilateral fallen arches with foot pain and flat feet) was aggravated and exacerbated beyond the natural progression by his military service due to prolonged standing activities as a cook and his large size.  

In January 2011, the VA examiner that did a June 2009 chart review, reviewed the Veteran's claims folder again.  He stated that Dr. L.N.'s comments were associated with the claims folder.  He stated that the Veteran had pes planus all of his life.  He also stated that the Veteran did complain of pes planus in service, but he did not have significant notations of treatment until more than 20 years after service, until he was treated for a ganglion of his ankle in 2005.  He did not complain of his feet at that time.  The examiner considered Dr. L.N.'s opinion, and statements made by other physicians.  The examiner disagreed with Dr. L.N. because although the Veteran had flat feet when entering service, and when he came out, he was functional thereafter for more than 20 years until he finally had surgery in 2006.  He stated that unfortunately, the Veteran has a congenital flat foot condition which has been lifelong and would continue with him until death.  Therefore, it was the examiner's opinion based on a review of the record, and the letters of treating physicians, that the Veteran did not have aggravation of his preexisting condition beyond the normal degenerative course, which course  would have taken place anyway whether he was in or out of the service, and therefore, the service did not aggravate his preexisting condition.  

The Veteran and his spouse testified at a Travel Board hearing in August 2012.  He stated that he had flat feet prior to service, but did not know it.  Prior to service, he indicated that he had no feet complaints, treatment, or inserts.  Three weeks into boot camp, with forced marching, his feet began to hurt him.  He was seen on approximately 4 occasions during his first enlistment.  On one occasion, he was given inserts, which he testified hurt his feet worse.  His MOS was that of a cook and he was on his feet 10 to 12 hours per day, 6 to 7 days per week.  He separated from service, and during his second enlistment, it was noted that he had flat feet on reenlistment.  During this period of service, he stated that he was seen in sick call several times for foot pain.  He stated that he did not complain on his separation examination from service, but he continued to have foot pain.  He treated with over-the-counter medication because he had to take care of his family and work, and he did not have insurance at the time.  He related that his feet worsened to the extent that he could no longer take the pain and after surgery did not help, he was retired on disability and at the time of the hearing, was in receipt of Social Security disability benefits.  

The claims folder shows that the Veteran is in receipt of Social Security disability benefits for his feet, and treatment on a private and VA basis for the same.  

Because flat feet were noted on the examination for his second enlistment for service when the Veteran was accepted at that time for active service, the presumption of soundness is not for application.  The fact that he was found physically qualified for active duty and accepted into active service is essentially a moot point.  The clinical evaluation of the feet performed in connection with his enlistment examination clearly showed flat feet, not considered disqualifying.  The Report of Medical History at that time also was negative when the Veteran was asked if he had foot trouble.  The Veteran therefore, needs to provide evidence of an increase in severity of his flat feet during his active service.  If such is shown, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service flat feet disability underwent an increase in severity during service.  

As for the question of whether the Veteran's preexisting flat feet disorder increased in severity during his active service, the Board notes that there is medical evidence that the Veteran did make at least one complaint in service of bilateral foot pain.  This occurred approximately one month after service entrance during his second period of duty.  X-rays taken at that time showed bilateral pes planus.  The examination report also showed that the pes planus was moderate in degree.  He was provided arch cookies for treatment.  

Recognition is given to the fact that prior to service, the Veteran's pes planus was found not to be disqualifying and after entrance, the pes planus was diagnosed as moderate in degree.  Although the Veteran states that he was seen during both periods of service for his flat feet, the medical evidence of record does not show that he was seen during the first period of service.  During that period of service, it was not even noted on his entrance or separation examination that he had pes planus, although it was consistently found after his second period of service, to be congenital in nature.  In any event, his Travel Board testimony was consistent with the second period of service and does show that he was noted to have pes planus on entrance and was seen and treated on at least one occasion in service for pes planus, moderate in degree.  

The Board has also considered the opinions of the private and VA examiners who examined the Veteran in connection with this claim.  The Veteran's March 2009 VA examination report indicates that the Veteran had congenital pes planus and that his flat feet would have been no different had he not gone in the service and worked any job that required standing or walking during the same period of time.  That may be true, but the issue is not whether his feet would have been different if he was in service or if he had a similar civilian employment.  The issue was did his feet worsen during his time in service.  As his feet were not noted to be not disqualifying on entrance and no complaints were made at that time, and he was later seen with foot complaints in service and a diagnosis of pes planus, moderate in degree, it appears that it is affirmative that there was an increase in severity of his pes planus during his active duty period.  

The June 2009 and January 2011 VA examination reports were provided by the same VA examiner.  This examiner opined that he disagreed with the Veteran's private physician's opinion and it was his opinion that the Veteran's preexisting flat feet were not aggravated beyond the normal degenerative course which would have occurred whether or not the Veteran was in or out of service.  

The Board also considered the opinion of the private physician which indicated in April 2010 that it was his medical opinion that the Veteran's pes planus was aggravated and exacerbated beyond the natural progression of the disease by his military service due to prolonged standing activities as a cook and his large size.  He did review the Veteran's service treatment records and was aware of the Veteran's MOS of a cook.  He did attribute prolonged standing to the degeneration which became more severe and debilitating.  

The Veteran's statements and sworn testimony asserting that his pes planus was the result of service has also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is clearly competent to state that he experienced bilateral foot pain in service, and that he continues to experience the residuals thereof.  Thus, he is competent to state that he had worsening pes planus in service, and the Veteran's testimony and statements are found credible in light of the fact that the evidence of record has substantiated these statements, in part, and the medical evidence in that regard is consistent with his testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217   (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Although the April 2010 private medical opinion contrasts that of the January 2011 VA medical opinion, the fact remains that there was an increase in severity in the Veteran's preexisting pes planus disorder during his second period of service.  Moreover, his VA testimony, to which the Veteran is competent to make, shows that his pes planus complaints were more than a temporary exacerbation, but appears to be beyond the natural progression of the disease.  Thus, in light of the above discussion, the Board concludes that the totality of the evidence is at least in equipoise as to whether the preexisting pes planus worsened in service.  Therefore, the Veteran prevails on the claim for service connection for pes planus. 38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal, therefore, is granted.  


ORDER


Service connection for bilateral pes planus is granted.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


